Exhibit 10.1

LOGO [g63225img001.jpg]

AGREEMENT AND GENERAL RELEASE

i2 Technologies, Inc., hereinafter (“Employer”) and Barbara Stinnett,
hereinafter (“Employee”), her heirs, executors, administrators, successors, and
assigns, agree that:

WHEREAS, Employee wishes to resign from all employee and officer positions and
offices with the Company and its subsidiaries and the Company has agreed to
accept such resignations,

 

  1. Last Day of Employment: Employee’s last day of employment with Employer is
July 31, 2007.

 

  2. Consideration: In consideration for signing this Agreement and General
Release and compliance with the promises made herein, Employer agrees:

 

  a. to pay to Employee six months of salary, at her normal rate of pay, plus
six months of OTE potential, less lawful deductions, after receiving this signed
agreement and all company property. Employee will remain on the i2 payroll for
the duration of the severance period and will receive her severance in
semi-monthly payments. The Employee, will not accrue additional vacation, nor be
eligible for any additional incentive programs or option grants which may occur
after her resignation date of July 31, 2007. While remaining on the payroll for
salary and benefit continuation purposes, Employee will be a terminated
Employee. However, should employee obtain employment with another entity during
this period, the Company, may at its election pay to Employee the balance of her
severance in a lump sum.

 

  b. the Employer and Employee will continue to pay their respective share of
benefits while the Employee remains on salary continuation. If Employee elects
to continue medical and dental coverage in accordance with the continuation
requirements of COBRA thereafter, Employee shall be entitled to elect to
continue such COBRA coverage for the remainder of the COBRA period, at her own
expense. However, should employee obtain employment with another entity during
this period, her benefits will immediately be discontinued.

 

  c. additionally, in consideration for the Employee’s execution of the
Agreement and General Release, the Company will forward vest that portion of
Restricted Stock Units (3,333) eligible for vesting on August 21, 2007, arising
from the original grant on August 21, 2006, and further, the Company will
forward vest that portion of Restricted Stock Units (5,000) eligible for vesting
on October 3, 2007, arising from your New Hire Grant as set forth in your
Employment Agreement. Employee understands and acknowledges that any other RSU’s
or stock options not vested as of the execution of this Agreement will be
cancelled.

 

  3. No Consideration Absent Execution of this Agreement: Employee understands
and agrees that she would not otherwise be entitled to receive the monies and/or
benefits specified in paragraph “2” above, except for her execution of this
Agreement and General Release and the fulfillment of the promises contained
herein.

 

CORPORATE HEADQUARTERS, 11701 LUNA ROAD, DALLAS TX 75234 tel: 469-357-1000
www.i2.com

 

Barbara Stinnett

   Initial:                    



--------------------------------------------------------------------------------

  4. The parties agree to the issuance of a press release in the form of Exhibit
A attached hereto.

 

  5. Revocation: Employee may revoke this Agreement and General Release for a
period of seven (7) calendar days following the day she executes this Agreement
and General Release. Any revocation within this period must be submitted, in
writing, to Elizabeth Quaye, One i2 Place 11701 Luna Road Dallas, TX 75234 and
state, “I hereby revoke my acceptance of our Agreement and General Release.” The
revocation must be personally delivered to Elizabeth Quaye or her designee, or
faxed to Elizabeth Quaye at 469-357-6893, within seven (7) calendar days of
execution of this Agreement and General Release. This Agreement and General
Release shall not become effective or enforceable until the revocation period
has expired. If the last day of the revocation period is a Saturday, Sunday, or
legal holiday in the state in which Employee was employed at the time of her
last day of employment, then the revocation period shall not expire until the
next following day which is not a Saturday, Sunday, or legal holiday.

 

  6. General Release of Claims: IN CONSIDERATION OF good and valuable
consideration, the receipt of which is hereby acknowledged, and in consideration
of the terms and conditions contained in this Agreement and General Release (the
“Agreement”) by and between Barbara Stinnett (the “Employee”) and i2
Technologies, Inc. (the “Company”), the Employee on behalf of herself and her
heirs, executors, administrators and assigns, releases and discharges the
Company and its past, present and future subsidiaries, divisions, affiliates and
parents, and their respective current and former officers, directors, employees,
agents and/or owners, and their respective successors and assigns, and any other
person or entity claimed to be jointly or severally liable with the Company or
any of the aforementioned persons or entities (the “Released Parties”), from any
and all manner of actions and causes of action, suits, debts, dues, accounts,
bonds, covenants, contracts, agreements, judgments, charges, claims and demands
whatsoever (“Losses”) which the Employee and her heirs, executors,
administrators and assigns had, have or may hereafter have against the Released
Parties or any of them arising out of or by reason of any cause, matter or thing
whatsoever from the beginning of the world to the date of execution of this
Agreement, including without limitation any and all matters relating to the
Employee’s employment with the Company, its subsidiaries or affiliates and the
cessation of any thereof, and any and all matters arising under any federal,
state or local statute, rule or regulation, or principle of contract law or
common law, including but not limited to the Family and Medical Leave Act of
1993, as amended, 29 U.S.C. §§ 2601 et seq., Title VII of the Civil Rights Act
of 1964, as amended, 42 U.S.C. §§ 2000 et seq., the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. §§ 621 et seq. (the “ADEA”), the
Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq.,
the Worker Adjustment and Retraining Notification Act of 1988, as amended, 29
U.S.C. §§2101 et seq., the Employee Retirement Income Security Act of 1974, as
amended, 29 U.S.C. §§ 1001 et seq., the Texas Labor Code, Tex. Labor Code §§
21.001 et seq., the Minnesota Civil Rights Act, as amended; the Minnesota
Minimum Wage Law, as amended; Equal Pay Law for Minnesota, as amended; and any
other equivalent or similar federal, state or local statute; provided, however,
that the Employee does not release or discharge the Released Parties from any of
the Company’s obligations to her under the Agreement; any vested benefit the
Employee may be due under a tax qualified plan sponsored or maintained by the
Company; any rights of indemnification Employee may have pursuant to Company
policy or under any applicable D&O policy; or Losses under the ADEA which arise
after the date on which the Employee executes this general release. It is
understood that nothing in this general release is to be construed as an
admission on behalf of the Released Parties of any wrongdoing with respect to
the Employee, any such wrongdoing being expressly denied. The Effective Date of
this Agreement shall be August 6, 2007.

 

CORPORATE HEADQUARTERS, 11701 LUNA ROAD, DALLAS TX 75234 tel: 469-357-1000
www.i2.com

 

Barbara Stinnett

   Initial:                    



--------------------------------------------------------------------------------

The Employee represents and warrants that she fully understands the terms of
this general release, that she is hereby being advised in writing to seek, and
has sought, the benefit of advice of legal counsel, and that she knowingly and
voluntarily, of her own free will, without any duress, being fully informed, and
after due deliberation, accepts its terms and signs below as her own free act.
Except as otherwise provided herein, the Employee understands that as a result
of executing this general release, she will not have the right to assert that
the Company or any other of the Released Parties unlawfully terminated her
employment or violated any of her rights in connection with her employment or
otherwise.

The Employee further represents and warrants that she has not filed, and will
not initiate or cause to be initiated on her behalf, any complaint, charge,
claim or proceeding against any of the Released Parties before any federal,
state or local agency, court or other body relating to any claims barred or
released in this General Release and will not voluntarily participate in such a
proceeding. However, nothing in this general release shall preclude or prevent
the Employee from filing a claim which challenges the validity of this general
release solely with respect to the Employee’s waiver of any Losses arising under
the ADEA. The Employee shall not accept any relief obtained on her behalf by any
government agency, private party, class of litigants or otherwise with respect
to any claims covered by this General Release.

 

  7. Affirmations: Employee affirms that she has not filed, caused to be filed,
or presently is a party to any claim, complaint, or action against Employer in
any forum or form. Employee further affirms that she has been paid and has
received all leave (paid or unpaid), compensation, wages, bonuses, commissions,
and/or benefits to which she may be entitled and that no other leave (paid or
unpaid), compensation, wages, bonuses, commissions and/or benefits are due to
her, except as provided in this Agreement and General Release. Employee
furthermore affirms that she has no known workplace injuries or occupational
diseases and has been provided and/or has not been denied any leave requested
under the Family and Medical Leave Act.

 

  8. Confidential Information and Non-Disparagement:

 

  (a) Confidential Information: Employee acknowledges that, during the course of
her employment, she has received Confidential Information (as defined below) in
order to perform her job. The Employee shall not, without the prior express
written consent of the Company, directly or indirectly, divulge, disclose or
make available or accessible any Confidential Information (as defined below) to
any person, firm, partnership, corporation, trust or any other entity or third
party (other than when required to do so by a lawful order of a court of
competent jurisdiction or any governmental authority or agency). In addition,
the Employee shall not create any derivative work or other product based on or
resulting from any Confidential Information. The Employee shall also proffer to
the Company’s General Counsel, no later than the effective date of this
Agreement, and without retaining any copies, notes or excerpts thereof, all
memoranda, computer disks or other media, computer programs, diaries, notes,
records, data, customer or client lists, marketing plans and strategies, and any
other documents consisting of or containing Confidential Information that are in
the Employee’s actual or constructive possession or which are subject to her
control at such time. For purposes of this Agreement, “Confidential Information”
shall mean all information respecting the business and activities of the
Company, or any subsidiary or affiliate of the Company, including, without
limitation, the clients, customers, suppliers, employees, consultants, computer
or other files, projects, products, computer disks or other media, computer
hardware or computer software programs, marketing plans, financial information,
methodologies, know-how, processes, practices, approaches, projections,
forecasts, formats, systems, data gathering methods and/or strategies

 

CORPORATE HEADQUARTERS, 11701 LUNA ROAD, DALLAS TX 75234 tel: 469-357-1000
www.i2.com

 

Barbara Stinnett

   Initial:                    



--------------------------------------------------------------------------------

 

of the Company or any subsidiary or affiliate. Notwithstanding the immediately
preceding sentence, Confidential Information shall not include any information
that is, or becomes, generally available to the public (unless such availability
occurs as a result of the Employee’s breach of any portion of this
Section 3(a)). Additionally, the Employee agrees to continue to comply with the
terms and provisions of the Employee Proprietary Information Agreement (the
“Proprietary Information Agreement”) dated on or about September 26, 2005 and
the terms and provisions of such agreement shall be deemed incorporated into
this Agreement by reference thereto.

 

  (b) Non-disparagement: The Employee shall not at any time make any statement
or representation, written or oral, which the Employee knows or should know
will, or which the Employee knows or should know is reasonably likely to,
impair, bring into disrepute, or adversely affect in any way the reputation,
good will, business, customer or supplier relationships, or public relations of
the Company, any subsidiary, any affiliate, any successor, and/or any person or
entity which the Employee knows or should know is one of the following: (i) a
member of the Board or the board of directors of any subsidiary and/or any
affiliate of the Company, (ii) an employee of the Company or any subsidiary
and/or any affiliate of the Company, (iii) a person or entity who has or has had
a legal or beneficial ownership interest in the Company or any subsidiary and/or
any affiliate of the Company (an “Owner”), and/or (iv) an owner, employee,
director, partner, representative of and/or adviser to any such Owner.

 

  9. Non-Compete and Non-Solicitation :

 

  (a) Non-Competition: For a period of 6 months from the effective date of this
agreement, the Employee shall not, directly or indirectly, provide any services
(whether as an employee, agent, consultant, advisor or independent contractor or
in any other capacity, directly or indirectly) to the following Competitors of
the Company or any subsidiary or affiliate of the Company: Oracle, SAP,
Manhattan, JBA or Red Prairie. Notwithstanding the foregoing, the Employee shall
not be prohibited during the Restricted Period from being a passive investor
where the Employee owns not more than five percent (5%) of the outstanding
capital stock of any publicly-held company.

 

  (b) Non-Solicitation: For a period of 12 months from the effective date of
this agreement, the Employee shall not, directly or indirectly, request, advise
or suggest nor shall the Employee, directly or indirectly, assist any other
person or entity to request, advise, or suggest to any customer and/or vendor of
the Company or any subsidiary or affiliate of the Company, that the customer and
or vendor curtail, cancel or withdraw its business from the Company or any
subsidiary or affiliate of the Company or that the customer and/or vendor not
expand its relationship with the Company or any subsidiary or affiliate of the
Company. The Employee shall not directly or indirectly solicit or accept the
business of any customer or prospect of the Company or any subsidiary or
affiliate of the Company with whom the Employee (i) had any contact during the
Employee’s last twelve (12) months of employment with the Company, or (ii) had
any access to the Company’s Confidential Information with respect to the
customer or prospect during the last twelve (12) months of the Employee’s
employment with the Company. The Employee shall not induce or solicit any
employee, consultant or independent contractor of the Company or any subsidiary
or affiliate of the Company to leave the employ or service of the Company or any
subsidiary or affiliate of the Company.

 

  10. Scope of Agreement; Enforceability: Employee agrees that the restrictions
contained in paragraphs 8 and 9 herein are reasonable as to time, scope of
activity restricted, and

 

CORPORATE HEADQUARTERS, 11701 LUNA ROAD, DALLAS TX 75234 tel: 469-357-1000
www.i2.com

 

Barbara Stinnett

   Initial:                    



--------------------------------------------------------------------------------

 

geographical or customer restriction and that such are reasonably necessary to
protect the legitimate business interests of the Company, including its
Confidential Information and good will and that such restrictions will not
impose any substantial hardship on Employee. Employee agrees that if she, or
anyone on her behalf, challenges in any way the enforceability of such
paragraphs, her outstanding stock options shall cease to be exercisable. Should
any portion of paragraphs 8 or 9 for any reason be found unenforceable as a
result of such challenge, Employee shall be obligated to return to the Company,
within thirty (30) days of such finding, the value of any profits received by
the Employee through exercise of such options. This Agreement shall inure to the
benefit of and be enforceable by the Employee’s heirs, beneficiaries and/or
legal representatives. This Agreement shall inure to the benefit of and be
enforceable by the Company and its successors and assigns. If any term or
provision of this Agreement, or the application thereof to any person or
circumstances, shall to any extent be invalid or unenforceable, the remainder of
this Agreement, or the application of such term or provision to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each term and provision of this Agreement shall be
valid and enforceable to the fullest extent permitted by law.

 

  11. Material Inducements: The provisions of Sections 8 and 9 of this Agreement
are material inducements to the Company entering into and performing this
Agreement. In the event of any breach or threatened breach of the provisions of
Sections 8 and 9 of this Agreement by the Employee, in addition to all other
remedies at law or in equity possessed by the Company, the Company shall have
the right to cancel any unexercised Options, with no further compensation due to
the Employee, and/or to require that the Employee repay any of the profits
received by the Employee through exercise of any Options. The Employee
acknowledges and agrees that the Company will have no adequate remedy at law,
and would be irreparably harmed, if the Employee breaches or threatens to breach
any of the provisions of Sections 8 and 9 of this Agreement. The Employee
further agrees that the Company shall be entitled to equitable and/or injunctive
relief to prevent any breach or threatened breach of Sections 8 and 9 of this
Agreement, and to specific performance of each of the terms of such Sections in
addition to any other legal or equitable remedies that the Company may have,
without any requirement to post bond or other security. The Employee also agrees
that she shall not, in any equity proceeding relating to the enforcement of the
terms of this Agreement, raise the defense that the Company has an adequate
remedy at law.

 

  12. Assistance: The Employee agrees to personally provide reasonable
assistance and cooperation to the Company in activities related to the
prosecution or defense of any pending or future lawsuits or claims involving the
Company, and the Company will reimburse the Employee for reasonable
out-of-pocket costs incurred in rendering such assistance.

 

  13. Notices: All notices and other communications hereunder shall be in
writing and shall be deemed given when received by hand-delivery to the other
party, by facsimile transmission, by overnight courier, or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

       If to the Employee, at her residence address most recently filed with the
Company

 

         If to the Company:

  John Harvey, Esq.   General Counsel   i2 Technologies, Inc.   11701 Luna Road
  Dallas, Texas 75234   Facsimile No: (469) 357-6566

 

CORPORATE HEADQUARTERS, 11701 LUNA ROAD, DALLAS TX 75234 tel: 469-357-1000
www.i2.com

 

Barbara Stinnett

   Initial:                    



--------------------------------------------------------------------------------

       or to such other address as either party shall have furnished to the
other in writing in accordance herewith. Notices and communications shall be
effective when actually received by the addressee.

 

  14. Expense reimbursement: All expenses incurred on behalf of i2 must be
submitted within 30 days of the Employee’s resignation date for reimbursement.
If such expenses are not submitted within that 30 day time frame, i2 will not be
responsible for reimbursing the Employee.

 

  15. Payroll Deduction Authorization: Employee agrees to sign and return the
attached Payroll Deduction Authorization Form as an eligibility requirement for
receiving Severance benefits.

 

  16. Governing Law and Interpretation: This Agreement and General Release shall
be governed and conformed in accordance with the laws of the state of Texas
without regard to its conflict of laws provision. In the event the Employee
breaches any provision of this Agreement and General Release, Employee and
Employer affirm that either may institute an action to specifically enforce any
term or terms of this Agreement and General Release, and if such an action is
commenced, the governing venue for such action shall be in Dallas County, Texas.
Should any provision of this Agreement and General Release be declared illegal
or unenforceable by any court of competent jurisdiction and cannot be modified
to be enforceable, excluding the general release language, such provision shall
immediately become null and void, leaving the remainder of this Agreement and
General Release in full force and effect.

 

  17. Non-admission of Wrongdoing: The Parties agree that neither this Agreement
and General Release nor the furnishing of the consideration for this Release
shall be deemed or construed at anytime for any purpose as an admission by
either party, or evidence of any liability or unlawful conduct of any kind.

 

  18. Resignation As Officer and Director: If you are an officer and/or
director, you resign as an officer and director of the Employer, and all related
corporations (as applicable), effective as of July 31, 2007.

 

  19. Amendment: This Agreement and General Release may not be modified, altered
or changed except in writing and signed by both parties wherein specific
reference is made to this Agreement and General Release.

 

  20. Violation of Agreement: If you violate any of the terms of this Agreement,
our obligation to make payments or provide other benefits under this Agreement
will stop immediately, and you will be required to return all payments which you
have already received. In such an event, your release of claims against us, i2
Technologies, and any related person or entity, as outlined in this Agreement,
will continue to apply. If we incur any attorney’s fees or other costs as a
result of your violating this Agreement, you agree to reimburse us for those
fees and costs.

 

  21. Withholding: All payments and any option exercises hereunder shall be
subject to any required withholding of federal, state and local taxes pursuant
to any applicable law or regulation.

 

  22. Understanding of Terms: You, and we, acknowledge that we both have read
this Agreement completely, and fully understand the terms, nature and effect of
this Agreement, which we both voluntarily execute in good faith.

 

CORPORATE HEADQUARTERS, 11701 LUNA ROAD, DALLAS TX 75234 tel: 469-357-1000
www.i2.com

 

Barbara Stinnett

   Initial:                    



--------------------------------------------------------------------------------

  23. Advice of Counsel: Employee is hereby advised to seek legal advice prior
to executing this Agreement or the General Release.

 

  24. Counterparts: Duplicate copies of this Agreement may be signed, and each
copy will be considered an original document, but when taken together, all
copies will constitute one Agreement.

Entire Agreement: This Agreement and General Release sets forth the entire
agreement between the parties hereto, and fully supersedes and terminates any
prior agreements or understandings between the parties, except for the Employee
Proprietary Information Agreement as well as the invention and non-disclosure
agreements contained therein, the i2 Technologies 1995 Stock Option/Stock
Issuance Plan, and any applicable arbitration agreement previously executed by
Employee, these enumerated documents or agreements will remain effective,
notwithstanding the execution of this release. Employee acknowledges that she
has not relied on any representations, promises, or agreements of any kind made
to her in connection with her decision to accept this Agreement and General
Release, except for those set forth in this Agreement and General Release.

EMPLOYEE HAS BEEN ADVISED THAT SHE HAS BEEN GIVEN AT LEAST FORTY-FIVE
(45) CALENDAR DAYS TO CONSIDER THIS AGREEMENT AND GENERAL RELEASE AND HAS TAKEN
SUCH TIME TO CONSIDER THIS AGREEMENT OR HAS WAIVED HER RIGHT TO DO SO AND HAS
BEEN ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS
AGREEMENT AND GENERAL RELEASE.

EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL FORTY-FIVE (45) CALENDAR DAY CONSIDERATION PERIOD.

HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THEREBY THE SUMS AND BENEFITS SET
FORTH IN PARAGRAPH “2” ABOVE, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS SHE HAS OR MIGHT HAVE AGAINST EMPLOYER.

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:

 

i2 Technologies       By:   /s/ John Harvey     Date:       August 6, 2007  

John Harvey

General Counsel

        /s/ Barbara Stinnett     Date:       August 6, 2007   Barbara Stinnett  
   

 

CORPORATE HEADQUARTERS, 11701 LUNA ROAD, DALLAS TX 75234 tel: 469-357-1000
www.i2.com

 

Barbara Stinnett

   Initial:                    